Citation Nr: 0815894	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to February 
2002.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2007.  


FINDING OF FACT

Chronic disability due to a right knee disorder began during 
the veteran's active duty service. 


CONCLUSION OF LAW

A right knee disorder was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in February 2005 and April 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in a January 2008 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Analysis

The veteran contends that he has a right knee disability 
related to his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical condition, except for those disorders, diseases, or 
other "infirmities" that are noted on their service 
entrance physical examination.  For those disorders that 
preexisted service and were worsened or "aggravated" during 
such service, a veteran may obtain service connection.  
38 U.S.C.A. § 1110, 1111, 1153.

The Board notes that the veteran's service medical records 
are unavailable for review.  In such a situation there is a 
heightened duty to assist a claimant in developing his 
claims.  0'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There 
is also a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  The RO made exhaustive efforts to 
obtain the service medical records.  In a February 2005 
letter, the RO explained to the veteran that the records 
could not be located, and requested him to submit any records 
in his possession.  The letter further explained what he 
could submit as alternate evidence if he did not have any 
records in his possession.  The veteran indicated in March 
2005 correspondence that he had no further evidence to 
submit.

An April 2005 RO memorandum again notes the unavailability of 
service medical records.

Subsequently, in August 2005 the veteran submitted a copy of 
a December 2001 right knee radiological report which he had 
secured from Naval Hospital, Camp Lejeune, North Carolina.

In January 2006, the veteran was afforded a VA examination of 
the knee.  He reported injuring his right knee after he fell 
while running on maneuvers.  He reported a torn meniscus and 
torn anterior cruciate ligament.  On examination there was 
evidence of crepitus but the right knee joint appeared to be 
within normal limits.  The examiner failed to note any 
evidence of the reported right meniscus surgery.  The 
impression was mild right knee degenerative joint disease.  

In an addendum to the VA examination, the examiner noted that 
while a right knee x-ray was negative, the examiner noted 
mild degenerative joint disease and diagnosed degenerative 
disc disease.  The addendum included the VA examiner's 
revised diagnosis, that is, a chronic right knee sprain due 
to decreased range of motion, crepitus, pain, fatigue, and 
lack of endurance.

At a December 2006 video conference hearing the veteran 
testified that he underwent an MRI in July 2001 and an x-ray 
in December 2001.  He reported that in January 2002 he 
underwent surgery to repair a torn right meniscus.  After 
four months of therapy he was returned to full duty.

In January 2007 the service representative submitted a copy 
of a July 2001 magnetic resonance imaging scan report.  The 
report noted a history of chronic right knee pain, initially 
diagnosed as a patellar femoral syndrome.  The MRI revealed a 
torn posterior horn medial meniscus; sclerosis of medial 
femoral condyle that articulated with the posterior horn; 
anterior cruciate ligament fibers which may not be completely 
intact; and a "negative" (sic) right knee.

The veteran was afforded a second VA examination in November 
2007.  The examiner noted that the veteran had a right knee 
injury with an onset during his service.  The veteran 
reported that while on a physical training run, he stepped in 
a hole and twisted his knee.  He was initially seen and 
prescribed Motrin, but the knee did not improve.  The 
examiner reviewed the July 2001 MRI and noted a meniscus tear 
and possible partial anterior cruciate ligament tear.  An x-
ray of the right knee taken in conjunction with the 
examination noted a normal right knee.  The examiner 
diagnosed arthralgia of a post surgical right knee with small 
effusion and limited range of motion.  The examiner opined 
that it was at least as likely as not that any current right 
knee disorder began during service.  The examiner stated that 
the veteran was on active duty at the time of his July 2001 
MRI which showed a posterior horn medial meniscus tear; 
sclerosis of the medial femoral condyle that articulates with 
the posterior horn; and anterior cruciate ligament fibers 
that may not have been completely intact.    

The evidence in the record supports a conclusion that it is 
at least as likely as not that the veteran's right knee 
disorder is related to his active service.  Service medical 
records are missing, thus his knee must be presumed to have 
been in sound physical condition at the time of entrance into 
service.  A July 2001 MRI, taken during the veteran's tour of 
active duty noted that he reported chronic right knee pain.  
The impression was torn posterior horn medial meniscus; 
sclerosis of medial femoral condyle that articulated with the 
posterior horn; anterior cruciate ligament fibers which may 
not be completely intact.  An addendum to the January 2006 VA 
examination offered a diagnosis of a chronic right knee 
sprain, due to decreased range of motion, crepitus, pain, 
fatigue, and lack of endurance.  Finally, the November 2007 
VA examiner, after reviewing the claims folder, including the 
July 2001 MRI, and after conducting an examination, opined 
that that the right knee disorder was related to the 
appellant's active service.  

As such, there is an approximate balance of positive and 
negative evidence regarding the merits of the claim that 
would give rise to a reasonable doubt in favor of the 
veteran.  Hence, the benefit of the doubt rule is applicable 
and the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disorder is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


